Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 1/20/2021 which claims priority to U.S. Provisional App. No: 62/963,588 filed 1/21/2020.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 7 and 14 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 1/20/2021 have been accepted by the Examiner.

Claim Objections
Claims 14-20 are objected to because of the following informalities:  Claim 14 recites “the plurality of map”, which seems to be a typographical error omitting the word geometries.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalai (USPUB 20140306991 A1 from IDS filed 11/2/2022).

Claim 1:
Kalai discloses A method for generating an index tile-based vector map of a geographic area (0026 and 0030), the method comprising: maintaining, by a server, a plurality of map geometries representing the geographic area (Fig 1, 0027 and 0033: Geographic boundaries of Kalai are equivalent to the claimed map geometries representing the geographic area), each geometry of the plurality of geometries having a geometry type of a plurality of geometry types (0032: “the vector data for each image element or image object may include multiple vertices associated with one or more triangles making up the particular element or object of an image. Each such triangle includes three vertices (defined by vertex data points) and each vertex data point has vertex data associated therewith. In one embodiment, each vertex data point includes vertex location data defining a two-dimensional or a three-dimensional position or location of the vertex in a reference or virtual space, as well as an attribute reference. Each vertex data point may additionally include other information, such as an object type identifier that identifies the type of image object with which the vertex data point is associated”), and each geometry of the plurality of geometries characterizing a geographic feature in the geographic area (0033:” The map data tiles may represent the basic building blocks for constructing a map display. Each map data tile may contain necessary map data to construct a portion of the map display (e.g., a map surface), including data identifying various map objects or map features such as roads, buildings, and geographic boundaries, such as water lines, county lines, city boundaries, state lines, mountains, parks, etc.”); generating, by the server, an index tile for each map tile or bounding box for a map render area (0032: “the image data sent from the server 14 may include vector data generally defining data for each of a set of vertices associated with a number of different image elements or image objects to be displayed on the screen 34 and possibly one or more lookup tables. If desired, the lookup tables may be sent in, or may be decoded to be in, or may be generated by the map application 48 to be in the form of vector texture maps which are known types of data files typically defining a particular texture or color field (pixel values) to be displayed as part of an image created using vector graphics”), wherein the index tile comprises a list of each geometry type in the map tile or bounding box and a list of identifiers for each geometry type (0032 and 0035: map data tiles containing vector data), the list of identifiers indicating the geometries of the plurality of geometries for each geometry type (0028 and 0032: “the image rendering systems described herein may be, in some embodiments, optimized for use with vector image data which may define or include a series of vertices or vertex data points for each of numerous sets of image objects, elements or primitives within an image to be displayed” and object type identifiers of Kalai); and providing, by the server, to a mobile device, the generated index tiles for the plurality of map geometries (0042), wherein the mobile device uses one or more of the index tiles to download the plurality of geometries of one or more map tiles or bounding boxes (0042 and 0059).

Claim 2:
Kalai discloses receiving, by the server, from the mobile device, a request to download one or more geometries of at least one map tile or bounding box for a map render area; and in response to the request to download the one or more geometries of the at least one map tile or bounding box, providing, by the server, to the mobile device, the requested one or more geometries (0046 and 0059: map tile requests from a device to a server being received and fulfilled are discussed).

Claim 3:
Kalai discloses the request to download the one or more geometries of the at least one map tile or bounding box comprises a request to download an individual geometry identified in one of the generated index tiles provided to the mobile device (0032 and 0046: “the data downloaded from the map database 12 may be a compact, structured, or otherwise optimized version of the ultimate vector data to be used, and the map application 48 may operate to transform the downloaded vector data into specific vertex data points using the processor 30a. In one embodiment, the image data sent from the server 14 may include vector data generally defining data for each of a set of vertices associated with a number of different image elements or image objects to be displayed on the screen 34 and possibly one or more lookup tables. If desired, the lookup tables may be sent in, or may be decoded to be in, or may be generated by the map application 48 to be in the form of vector texture maps which are known types of data files typically defining a particular texture or color field (pixel values) to be displayed as part of an image created using vector graphics. More particularly, the vector data for each image element or image object may include multiple vertices associated with one or more triangles making up the particular element or object of an image…while a line segment, such as a road segment, may comprise an infinite number of points, map tile requests do not necessarily require a great number of requests or identifications for data tiles. Instead, a shaded area of interest may be calculated (using an integral function, for example) for the entire length of the line segment and a single calculation may be made to identify all tiles within a radius of the route. A single call may then be made to retrieve all the corresponding map data tiles”).
Claim 7:
Kalai discloses A method for rendering an index tile-based vector map of a geographic area (0026 and 0030), the method comprising: receiving, by a mobile device, from a server, an index tile for each map tile of a plurality of map geometries for the geographic area (0032: “the image data sent from the server 14 may include vector data generally defining data for each of a set of vertices associated with a number of different image elements or image objects to be displayed on the screen 34 and possibly one or more lookup tables. If desired, the lookup tables may be sent in, or may be decoded to be in, or may be generated by the map application 48 to be in the form of vector texture maps which are known types of data files typically defining a particular texture or color field (pixel values) to be displayed as part of an image created using vector graphics”; 0046 and 0059: map tile requests from a device to a server being received and fulfilled are discussed), each map tile comprising a plurality of geometries (Fig 1, 0027 and 0033: Geographic boundaries of Kalai are equivalent to the claimed map geometries representing the geographic area), each geometry of the plurality of geometries having a geometry type of a plurality of geometry types (0032: “the vector data for each image element or image object may include multiple vertices associated with one or more triangles making up the particular element or object of an image. Each such triangle includes three vertices (defined by vertex data points) and each vertex data point has vertex data associated therewith. In one embodiment, each vertex data point includes vertex location data defining a two-dimensional or a three-dimensional position or location of the vertex in a reference or virtual space, as well as an attribute reference. Each vertex data point may additionally include other information, such as an object type identifier that identifies the type of image object with which the vertex data point is associated”), and each geometry of the plurality of geometries characterizing a geographic feature represented in the map tile (0033:” The map data tiles may represent the basic building blocks for constructing a map display. Each map data tile may contain necessary map data to construct a portion of the map display (e.g., a map surface), including data identifying various map objects or map features such as roads, buildings, and geographic boundaries, such as water lines, county lines, city boundaries, state lines, mountains, parks, etc.”), wherein the index tile comprises a list of each geometry type in the map tile and a list of identifiers for each geometry type (0032 and 0035: map data tiles containing vector data), the list of identifiers indicating the geometries of the plurality of geometries for each geometry type (0028 and 0032: “the image rendering systems described herein may be, in some embodiments, optimized for use with vector image data which may define or include a series of vertices or vertex data points for each of numerous sets of image objects, elements or primitives within an image to be displayed” and object type identifiers of Kalai);  requesting, by the mobile device, from the server, one or more geometries of at least one map tile or bounding box for a map render area based on at least one of the index tiles; and in response to requesting the one or more geometries of the at least one map tile or bounding box downloading, by the mobile device, from the server, the requested one or more geometries (0032 and 0046: “the data downloaded from the map database 12 may be a compact, structured, or otherwise optimized version of the ultimate vector data to be used, and the map application 48 may operate to transform the downloaded vector data into specific vertex data points using the processor 30a. In one embodiment, the image data sent from the server 14 may include vector data generally defining data for each of a set of vertices associated with a number of different image elements or image objects to be displayed on the screen 34 and possibly one or more lookup tables. If desired, the lookup tables may be sent in, or may be decoded to be in, or may be generated by the map application 48 to be in the form of vector texture maps which are known types of data files typically defining a particular texture or color field (pixel values) to be displayed as part of an image created using vector graphics. More particularly, the vector data for each image element or image object may include multiple vertices associated with one or more triangles making up the particular element or object of an image…while a line segment, such as a road segment, may comprise an infinite number of points, map tile requests do not necessarily require a great number of requests or identifications for data tiles. Instead, a shaded area of interest may be calculated (using an integral function, for example) for the entire length of the line segment and a single calculation may be made to identify all tiles within a radius of the route. A single call may then be made to retrieve all the corresponding map data tiles”).

Claim 8:
Kalai discloses caching, by the mobile device, the downloaded one or more geometries (0059).

Claim 10:
Kalai discloses the request to download the one or more geometries of the at least one map tile or bounding box comprises a request to download an individual geometry identified in one of the generated index tiles provided to the mobile device (0032 and 0046: “the data downloaded from the map database 12 may be a compact, structured, or otherwise optimized version of the ultimate vector data to be used, and the map application 48 may operate to transform the downloaded vector data into specific vertex data points using the processor 30a. In one embodiment, the image data sent from the server 14 may include vector data generally defining data for each of a set of vertices associated with a number of different image elements or image objects to be displayed on the screen 34 and possibly one or more lookup tables. If desired, the lookup tables may be sent in, or may be decoded to be in, or may be generated by the map application 48 to be in the form of vector texture maps which are known types of data files typically defining a particular texture or color field (pixel values) to be displayed as part of an image created using vector graphics. More particularly, the vector data for each image element or image object may include multiple vertices associated with one or more triangles making up the particular element or object of an image…while a line segment, such as a road segment, may comprise an infinite number of points, map tile requests do not necessarily require a great number of requests or identifications for data tiles. Instead, a shaded area of interest may be calculated (using an integral function, for example) for the entire length of the line segment and a single calculation may be made to identify all tiles within a radius of the route. A single call may then be made to retrieve all the corresponding map data tiles”).

Claim 14:
Kalai discloses A system comprising: a server comprising a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor of the web server, causes the processor of the web server to generate an index tile-based vector map of a geographic area (0009) by: maintain a plurality of map geometries representing the geographic area (Fig 1, 0027 and 0033: Geographic boundaries of Kalai are equivalent to the claimed map geometries representing the geographic area), each geometry of the plurality of geometries having a geometry type of a plurality of geometry types (0032: “the vector data for each image element or image object may include multiple vertices associated with one or more triangles making up the particular element or object of an image. Each such triangle includes three vertices (defined by vertex data points) and each vertex data point has vertex data associated therewith. In one embodiment, each vertex data point includes vertex location data defining a two-dimensional or a three-dimensional position or location of the vertex in a reference or virtual space, as well as an attribute reference. Each vertex data point may additionally include other information, such as an object type identifier that identifies the type of image object with which the vertex data point is associated”),  and each geometry of the plurality of geometries characterizing a geographic feature represented in the geographic area (0033:” The map data tiles may represent the basic building blocks for constructing a map display. Each map data tile may contain necessary map data to construct a portion of the map display (e.g., a map surface), including data identifying various map objects or map features such as roads, buildings, and geographic boundaries, such as water lines, county lines, city boundaries, state lines, mountains, parks, etc.”), generate an index tile for each map tile or bounding box for a map render area (0032: “the image data sent from the server 14 may include vector data generally defining data for each of a set of vertices associated with a number of different image elements or image objects to be displayed on the screen 34 and possibly one or more lookup tables. If desired, the lookup tables may be sent in, or may be decoded to be in, or may be generated by the map application 48 to be in the form of vector texture maps which are known types of data files typically defining a particular texture or color field (pixel values) to be displayed as part of an image created using vector graphics”), wherein the index tile comprises a list of each geometry type in the map tile and a list of identifiers for each geometry type  (0032 and 0035: map data tiles containing vector data), the list of identifiers indicating the geometries of the plurality of geometries for each geometry type  (0028 and 0032: “the image rendering systems described herein may be, in some embodiments, optimized for use with vector image data which may define or include a series of vertices or vertex data points for each of numerous sets of image objects, elements or primitives within an image to be displayed” and object type identifiers of Kalai), and provide the generated index tiles for the plurality of map geometries (0042), wherein the mobile device uses one or more of the index tiles to download the plurality of geometries of one or more map tiles (0042 and 0059).; and a mobile device communicatively coupled with the server, the mobile device comprising a display device, a processor coupled with the display device, and a memory coupled with and readable by the processor of the mobile device and storing therein a set of instructions which, when executed by the processor of the mobile device (Fig 2 and 0031), causes the processor of the mobile device to render the index tile-based vector map (0030) by: receiving, from the server, the provided index tiles for the plurality of map (0032 and 0035), and requesting, from the server, one or more geometries of at least one map tile or bounding box for a map render area based on at least one of the index tiles (0046).
Claim 15:
Kalai discloses further cause the processor of the server to receive, from the mobile device, the request for the one or more geometries of at least one map tile or bounding box and in response to the request, provide, to the mobile device, the requested one or more geometries, and wherein the instructions stored in the memory of the mobile device, further cause the processor of the mobile device to download, from the server, the requested one or more geometries (0046 and 0059).

Claim 16: 
Kalai discloses cause the processor of the mobile device to cache the downloaded one or more geometries (0059).

Claim 18:
Kalai discloses the request to download the one or more geometries of the at least one map tile or bounding box comprises a request to download an individual geometry identified in one of the generated index tiles provided to the mobile device (0032 and 0046: “the data downloaded from the map database 12 may be a compact, structured, or otherwise optimized version of the ultimate vector data to be used, and the map application 48 may operate to transform the downloaded vector data into specific vertex data points using the processor 30a. In one embodiment, the image data sent from the server 14 may include vector data generally defining data for each of a set of vertices associated with a number of different image elements or image objects to be displayed on the screen 34 and possibly one or more lookup tables. If desired, the lookup tables may be sent in, or may be decoded to be in, or may be generated by the map application 48 to be in the form of vector texture maps which are known types of data files typically defining a particular texture or color field (pixel values) to be displayed as part of an image created using vector graphics. More particularly, the vector data for each image element or image object may include multiple vertices associated with one or more triangles making up the particular element or object of an image…while a line segment, such as a road segment, may comprise an infinite number of points, map tile requests do not necessarily require a great number of requests or identifications for data tiles. Instead, a shaded area of interest may be calculated (using an integral function, for example) for the entire length of the line segment and a single calculation may be made to identify all tiles within a radius of the route. A single call may then be made to retrieve all the corresponding map data tiles”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalai in view of Pylappan (USPUB 20130325317 from IDS filed 11/2/2022).

Claim 4:
Kalai discloses every feature of claim 2.
Kalai further discusses providing the requested one or more geometries comprise providing, by the sever, to the mobile device, all of the geometries identified provided with the request (0042, 0059: map data being used to generate a route is discussed).
Kalai, by itself, does not seem to completely teach wherein the request to download the one or more geometries of the at least one map tile or bounding box comprises one of the generated index tiles provided to the mobile device.
The Examiner maintains that these features were previously well-known as taught by Pylappan.
Pylappan teaches wherein the request to download the one or more geometries of the at least one map tile or bounding box comprises one of the generated index tiles provided to the mobile device (0022: “The mobile device can store the indexed array 100 so that the device can identify which tiles are needed from a server. For example, at position 110, the device needs the map tiles (i.e. the graphic information of the map) corresponding to grid sections (4,4), (4,5), (5,4), (5,5), (6,4), and (6,5). Once the device identifies these grid sections, the device can request the corresponding map tiles from the map server”).
Kalai and Pylappan are analogous art because they are from the same problem-solving area, management of map tiles in a digital map system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Pylappan before him or her, to combine the teachings of Kalai and Pylappan. The rationale for doing so would have been to provide an easily identified tile position from the server.
Therefore, it would have been obvious to combine Kalai and Pylappan to obtain the invention as specified in the instant claim(s).

Claim 11:
Kalai discloses every feature of claim 7.
Kalai further discusses providing the requested one or more geometries comprise providing, by the sever, to the mobile device, all of the geometries identified provided with the request (0042, 0059: map data being used to generate a route is discussed).
Kalai, by itself, does not seem to completely teach wherein the request to download the one or more geometries of the at least one map tile or bounding box comprises one of the generated index tiles provided to the mobile device.
The Examiner maintains that these features were previously well-known as taught by Pylappan.
Pylappan teaches wherein the request to download the one or more geometries of the at least one map tile or bounding box comprises one of the generated index tiles provided to the mobile device (0022: “The mobile device can store the indexed array 100 so that the device can identify which tiles are needed from a server. For example, at position 110, the device needs the map tiles (i.e. the graphic information of the map) corresponding to grid sections (4,4), (4,5), (5,4), (5,5), (6,4), and (6,5). Once the device identifies these grid sections, the device can request the corresponding map tiles from the map server”).
Kalai and Pylappan are analogous art because they are from the same problem-solving area, management of map tiles in a digital map system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Pylappan before him or her, to combine the teachings of Kalai and Pylappan. The rationale for doing so would have been to provide an easily identified tile position from the server.
Therefore, it would have been obvious to combine Kalai and Pylappan to obtain the invention as specified in the instant claim(s).

Claim 19:
Kalai discloses every feature of claim 14.
Kalai further discusses providing the requested one or more geometries comprise providing, by the sever, to the mobile device, all of the geometries identified provided with the request (0042, 0059: map data being used to generate a route is discussed).
Kalai, by itself, does not seem to completely teach wherein the request to download the one or more geometries of the at least one map tile or bounding box comprises one of the generated index tiles provided to the mobile device.
The Examiner maintains that these features were previously well-known as taught by Pylappan.
Pylappan teaches wherein the request to download the one or more geometries of the at least one map tile or bounding box comprises one of the generated index tiles provided to the mobile device (0022: “The mobile device can store the indexed array 100 so that the device can identify which tiles are needed from a server. For example, at position 110, the device needs the map tiles (i.e. the graphic information of the map) corresponding to grid sections (4,4), (4,5), (5,4), (5,5), (6,4), and (6,5). Once the device identifies these grid sections, the device can request the corresponding map tiles from the map server”).
Kalai and Pylappan are analogous art because they are from the same problem-solving area, management of map tiles in a digital map system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Pylappan before him or her, to combine the teachings of Kalai and Pylappan. The rationale for doing so would have been to provide an easily identified tile position from the server.
Therefore, it would have been obvious to combine Kalai and Pylappan to obtain the invention as specified in the instant claim(s).

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalai in view of Zhang (USPUB 20200158529 A1).

Claims 5 and 12:
Kalai discloses every feature of claims 2 and 7.
Kalai, by itself, does not seem to completely teach wherein each index tile comprises a JavaScript Object Notation (JSON) document.
The Examiner maintains that these features were previously well-known as taught by Zhang.
Zhang teaches wherein each index tile comprises a JavaScript Object Notation (JSON) document (0079).
Kalai and Zhang are analogous art because they are from the same problem-solving area, management of map tiles in a digital map system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Zhang before him or her, to combine the teachings of Kalai and Zhang. The rationale for doing so would have been to provide the advantage of greatly reducing the data volume required, as discussed by Zhang (0222).
Therefore, it would have been obvious to combine Kalai and Zhang to obtain the invention as specified in the instant claim(s).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalai in view of Mammou (USPUB 20190087979 from IDS filed 11/2/2022).

Claim 9:
Kalai discloses every feature of claim 7.
Kalai further discloses rendering, by the mobile device, the map area (Figs 4A-4B and 0040-42).
Kalai, by itself, does not seem to completely teach trimming, by the mobile device, the downloaded one or more geometries to fit within boundaries for the at least one map tile or bounding box; converting, by the mobile device, the trimmed one or more geometries to screen x, y coordinates; and rendering, by the mobile device, the map area represented by the x, y coordinates or the bounding box.
The Examiner maintains that these features were previously well-known as taught by Mammou.
Mammou teaches trimming the downloaded one or more geometries to fit within boundaries for the at least one map tile or bounding box (0158-159); converting the trimmed one or more geometries to screen x, y coordinates (0164: “patches for a segment of the point cloud…provide the (x,y) geometry coordinates”); and rendering the map area represented by the x, y coordinates or the bounding box (0164 and 0449).
Kalai and Mammou are analogous art because they are from the same problem-solving area, management of tiles in a digital image system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Mammou before him or her, to combine the teachings of Kalai and Mammou. The rationale for doing so would have been to provide a reduced number of bytes which will enable faster processing and less latency.
Therefore, it would have been obvious to combine Kalai and Mammou to obtain the invention as specified in the instant claim(s).

Claim 17:
Kalai discloses every feature of claim 15.
Kalai further discloses rendering, by the display device, the map area (Figs 4A-4B and 0040-42).
Kalai, by itself, does not seem to completely teach trim the downloaded one or more geometries to fit within boundaries for the at least one map tile or bounding box; convert the trimmed one or more geometries to screen x, y coordinates; and render the at least one map tile or bounding box using the screen x, y coordinates.
The Examiner maintains that these features were previously well-known as taught by Mammou.
Mammou teaches trim the downloaded one or more geometries to fit within boundaries for the at least one map tile or bounding box (0158-159); convert the trimmed one or more geometries to screen x, y coordinates (0164: “patches for a segment of the point cloud…provide the (x,y) geometry coordinates”); and render the at least one map tile or bounding box using the screen x, y coordinates (0164 and 0449).
Kalai and Mammou are analogous art because they are from the same problem-solving area, management of tiles in a digital image system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Mammou before him or her, to combine the teachings of Kalai and Mammou. The rationale for doing so would have been to provide a reduced number of bytes which will enable faster processing and less latency.
Therefore, it would have been obvious to combine Kalai and Mammou to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177